Citation Nr: 0211732	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for adenocarcinoma of 
the right upper lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran had more than 11 years and 8 months of active 
duty, ending in March 1952.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefits sought 
in October 2000, and the veteran appealed its decision.  He 
and his spouse presented testimony before the undersigned 
during a videoconference hearing in June 2002.


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease and 
emphysema, and his adenocarcinoma of the right upper lung 
lobe were first manifested in 1984 and 1985, respectively, 
and are unrelated to any incident of service origin, 
including DDT and gasoline exposure.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Adenocarcinoma of the right upper lobe was not incurred 
or aggravated in service and may not be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA has complied with VCAA and 
38 C.F.R. § 3.103 (2001).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  In May 2000, the RO 
advised him that it would attempt to obtain his service 
medical records, and it subsequently obtained them. It also 
advised him to submit any service medical records or military 
records.  In another May 2000 letter to veteran, the RO 
advised the veteran that he needed to submit evidence of a 
current disability, disease or injury during service or 
within a year of service discharge, and medical evidence 
showing a reasonable possibility that the disability he now 
has was caused by injury or disease which began or was made 
worse during military service.  The veteran has undertaken on 
his own to submit evidence.  Moreover, VA advised him in May 
2000 that it would request VA medical records if he told VA 
the names of the facilities, the medical condition treated, 
and the approximate dates of treatment.  There are not any 
records whose relevance the veteran has indicated which VA 
has not made reasonable attempts to obtain.  The veteran 
indicated in an October 2000 report of contact that he had 
been treated at a Dallas, Texas VA medical facility within 
the past 10 years, and in November 2000, the RO advised him 
of the evidence it had considered, including Dallas VA 
treatment records.  He was notified of evidence and 
information needed to substantiate and complete his claims in 
the May 2000, July 2000, August 2000, October or November 
2000, May 2001, and January 2002 correspondence, including 
notice letters, rating decisions, the statement of the case, 
and the supplemental statement of the case.

During the hearing before the undersigned in June 2002, the 
undersigned inquired as to whether there might be additional 
available evidence or might be examiners or physicians which 
were willing to write a nexus statement.  

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records, VA medical records, and private medical evidence, 
and an August 2001 VA respiratory examination for examination 
purposes is of record.  Thus, compliance with 
38 C.F.R. § 3.326, including as amended by 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001), is present.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  As such, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claims.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

The service incurrence or aggravation of malignancy is 
presumed, in the absence of affirmative evidence to the 
contrary, if it is manifested to a degree of 10 percent 
within 1 year of discharge from a period of active service 
lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1131, 1132, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran essentially contended and testified that exposure 
to DDT and gasoline in service caused him to develop lung 
cancer.  He has submitted some materials which discuss a 
possible relationship between exposure to DDT and the 
development of tumors.  He further has testified that he 
smoked very little in service and then gave it up until the 
1960's.

In this case, the veteran's service medical records do not 
show diagnoses of chronic obstructive pulmonary disease or 
emphysema or lung cancer.  On service recall to active duty 
examination in January 1951, the veteran denied having or 
having had shortness of breath and chronic cough.  On service 
discharge examination in March 1952, his lungs and chest were 
normal, as was a chest X-ray.

Private medical records show chronic obstructive pulmonary 
disease and adenocarcinoma of the right upper lobe diagnosed 
in December 1984 and January 1985, respectively.  In December 
1984, the veteran reported having the onset of fever and 
chills and achiness all over the night before, and a chest 
X-ray in December 1984 revealed a "coin" lesion in the 
right lung.

A VA respiratory examination was conducted in August 2001.  
The examiner was advised of the nature of the veteran's 
assertions, that there was evidence that he was a crew chief 
of C-47's during World War II, and of the use of DDT as an 
insecticide on the planes.  (Two of the veteran's service 
buddies, in December 1997 and August 2000, respectively, had 
provided written testimony to the effect that the veteran was 
exposed to DDT in his service duties.)  The examiner was 
asked to provide an opinion as to whether the claimed 
disabilities were related to military service.  After 
consideration of the matter, the examiner opined that the 
veteran's chronic obstructive pulmonary disease and lung 
cancer were due to tobacco use rather than due to DDT.  The 
physician stated that DDT is a toxic substance and that it 
may aggravate a bronchial condition such as the veteran's, 
but that it was not the cause of it.

The evidence shows that the veteran's chronic obstructive 
pulmonary disease and emphysema and lung cancer were not 
present in service and that his lung cancer was not manifest 
within a year of service discharge.  Instead, they were first 
shown in 1984 and 1985, which was more than 32 years after 
service discharge.  No medical evidence of record relates 
them to any incident of service origin.  While the veteran 
may have been exposed to DDT and gasoline in service, the 
evidence does not show that at least as likely as not, these 
exposures caused his chronic obstructive pulmonary disease 
and emphysema and lung cancer.  Rather, an examiner has 
concluded that there is another cause.

The Board acknowledges the veteran's sentiment as to the 
possible cause of his chronic obstructive pulmonary disease, 
emphysema, and lung cancer.  However, the veteran is a 
layperson who, as such, is incompetent to opine as to the 
etiology of a disease.  Medical evidence is required, 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993), and the medical 
evidence of record preponderates against the claim rather 
than presenting at least a relative equipoise as to a nexus 
to service.  The literature he has submitted showing that 
there might be a link between exposure to DDT and cancer is 
outweighed by the opinion of the VA respiratory examiner.  
The VA respiratory examiner opined as to the veteran 
specifically after considering his history and contentions, 
whereas the literature the veteran submitted pertains to 
other subjects and not the veteran in particular, and does 
not prove that the veteran's cancer was caused by his 
in-service DDT or gasoline exposure.  None of it provides 
medical evidence demonstrating a causal relationship between 
this veteran's in-service DDT and gasoline exposure and his 
chronic obstructive pulmonary disease, emphysema, and lung 
cancer.  It is general and outweighed by the other evidence.

In this regard, the VA examiner noted the veteran's abuse of 
tobacco and that such was the major cause of obstructive 
pulmonary disease, emphysema and lung cancer.  This 
constitutes negative evidence and is more probative that his 
lay assertion and the medical articles.  This Board Member 
was aware of a possible evidentiary defect and questioned the 
veteran regarding whether any examiner had determined that 
there was a relationship between his disabilities and 
service, including his exposure.  The veteran answered that 
there was no such evidence.  Following the hearing the 
veteran submitted additional treatment records dating from 
1985.  However, that evidence notes the veteran's past 
history of smoking.  Such comment by the examiner is far more 
consistent with the VA examiner's opinion than the veteran's 
lay opinion. 

Lastly, the veteran served during a period of war.  The 
veteran did not claim and the evidence did not show that he 
developed cancer during service.  However, to the extent that 
he reported exposure to DDT and gasoline, the Board accepts 
his statements.  38 U.S.C.A. § 1154 (West 1991).

The benefit of the doubt doctrine does not apply, as the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

In light of the above, the claim must be denied.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for adenocarcinoma of the 
right upper lobe is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


